144 F.3d 883
UNITED STATES of America, Plaintiff-Appellee,v.James M. LEWIS and Debra Faye Lewis, Defendants-Appellants,
No. 95-30860.
United States Court of Appeals,Fifth Circuit.
June 24, 1998.

Josette Louise Cassiere, Asst. U.S. Atty., Shreveport, LA, for United States.
Rebecca L. Hudsmith, Lafayette, LA, for James M. Lewis.
Frank A. Granger, Lake Charles, LA, for Debra Faye Lewis.
Appeals from the United States District Court for the Western District of Louisiana; James T. Trimble, Judge.
ON REMAND FROM THE UNITED STATES SUPREME COURT
(Opinion August 19, 1996, 5th Cir., 1996)
Before JOLLY, DUHE and STEWART, Circuit Judges.

BY THE COURT:

1
It is hereby ORDERED, that this case is REMANDED to the district court for further proceedings consistent with the decision of the U.S. Supreme Court in Lewis v. United States, --- U.S. ----, 118 S.Ct. 1135, 140 L.Ed.2d 271 (1998).